DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application 
2	This instant Office Action is in response to Original Filing filed on 2/28/2020.
3.	This Office Action is made Non-Final.
4.	Claims 1-15 are pending. 
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 5/26/2020 and 12/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,743,297. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming similar subject matter. With respect to claims, the Pending Application merely broaden the scope of the application by eliminating terms "hybrid automatic repeat request (HARQ) processing, and physical HARQ indicator channel (PHICH) resource groups” It has been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before, In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skill in the art. 
In addition note that the table below compares the claims of the present invention with the relevant claims in the Patent No. 10,743,297 wherein each claim that are similar or exact are in the same box side by side. 
Current AP No. 16804711
Patent No/AP No. 10,743,297 or AP 15/225,246
1.  A wireless transmit/receive unit (WTRU) comprising: a transceiver;  and a 
processor, wherein the transceiver and the processor are configured to receive 
a master information block (MIB) on a physical broadcast channel (PBCH), 
wherein the MIB includes an indication of control channel element (CCE) 
resources, wherein the transceiver and the processor are further configured to 
transmit uplink data on a physical uplink shared channel (PUSCH), wherein the 
transceiver and the processor are further configured to receive at least one 
CCE in the indicated CCE resources, wherein the at least one CCE includes a 
plurality of bits, wherein each of the plurality of bits indicates whether a 
respective block of data is required to be retransmitted, and wherein at least 
the plurality of bits are channel coded and have a cyclic redundancy check 
(CRC) attached. 





 1.  A wireless transmit/receive unit (WTRU) comprising: a processor;  and a 
transceiver, wherein the processor and the transceiver are configured to 
transmit data over a physical uplink shared channel (PUSCH) using hybrid 
automatic repeat request (HARQ) processing, wherein the processor and the 
transceiver are further configured to monitor only first physical downlink 
control channel (PDCCH) control channel elements (CCEs) in a subframe for 
scheduling information for retransmissions, wherein the subframe further 
includes second PDCCH CCEs and physical HARQ indicator channel (PHICH) resource 
groups, wherein a number of resource elements for the first PDCCH CCEs is based 
on a size of a control region associated with the second PDCCH CCEs, and 
wherein the processor and the transceiver are further configured to determine 
to retransmit the data using HARQ processing on a condition that scheduling 
information for a retransmission is received on the first PDCCH CCEs in the 
subframe. 

  5.  The WTRU of claim 1, wherein the scheduling information for 
retransmissions includes at least a format and frequency location of 
retransmissions for adaptive HARQ operation. 
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to UE receiving allocated resources on control channel such as CCEs on PDCCH for UE to transmit data.
4.  The WTRU of claim 1, wherein the at least one CCE is received with CCEs 
associated with physical downlink control channels (PDCCHs). 
3.  The WTRU of claim 1, wherein the second PDCCH CCEs are legacy PDCCH 
CCEs. 

Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to CCEs associated with PDCCHs
6.  A method, implemented in a wireless transmit/receive unit (WTRU), the 
method comprising: receiving a master information block (MIB) on a physical 
broadcast channel (PBCH), the MIB including an indication of control channel 
element (CCE) resources;  transmitting uplink data on a physical uplink shared 
channel (PUSCH);  and receiving at least one CCE in the indicated CCE 
resources, wherein the at least one CCE includes a plurality of bits, wherein 
each of the plurality of bits indicates whether a respective block of data is 
required to be retransmitted, and wherein at least the plurality of bits are 
channel coded and have a cyclic redundancy check (CRC) attached. 






  7.  A method, implemented in a wireless transmit/receive unit (WTRU), the 
method comprising: transmitting data over a physical uplink shared channel 
(PUSCH) using hybrid automatic repeat request (HARQ) processing;  monitoring 
only first physical downlink control channel (PDCCH) control channel elements 
(CCEs) in a subframe for scheduling information for retransmissions, wherein 
the subframes further includes second PDCCH CCEs and physical HARQ indicator 
channel (PHICH) resource groups, wherein a number of resource elements for the 
first PDCCH CCEs is based on a size of a control region associated with the 
second PDCCH CCEs;  and determining to retransmit the data using HARQ 
processing on a condition that scheduling information for a retransmission is 
received on the first PDCCH CCEs in the subframe. 
 
11.  The method of claim 7, wherein the scheduling information for 
retransmissions includes at least information regarding a format and frequency 
location of retransmissions for adaptive HARQ operation. 
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to UE receiving allocated resources on control channel such as CCEs on PDCCH for UE to transmit data
9.  The method of claim 6, wherein the receiving the at least one CCE further comprises receiving the at least one CCE with CCEs associated with physical downlink control channels (PDCCHs).
9.  The method of claim 7, wherein the second PDCCH CCEs are legacy PDCCH 
CCEs. 

Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to CCEs associated with PDCCHs



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.	Claim 15 recites the limitation “the base station” in line 1; since claim 15 depends on claim 1 the term “base station” was not recited prior in claim 1, therefore There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
1.	Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahn et al. US 20110007673 hereafter Ahn in view of Shen et al. US 20090207793 hereafter Shen. 

As to Claim 1.    Ahn discloses a wireless transmit/receive unit (WTRU) [User Equipment-UE] comprising: a transceiver [Transceiver-53]; and a processor [Fig. 11, Section 0078: UE apparatus includes a processor-51 and a transceiver-53],
wherein the transceiver [Transceiver-53] and the processor [Processor-51] are configured to receive a master information block (MIB) on a physical broadcast channel (PBCH) [Fig. 11, Section 0005, 0056: MIB/SIB contains information for UE, PBCH carries the MIB. A UE first acquires an MIB on a PBCH],
	wherein the MIB includes an indication of control channel element (CCE) resources [Sections 0015, 0042, 0050: Resource allocation of the control channel (i.e. CCE) included in MIB. The PDCCH is transmitted on aggregation of one or several control channel elements (CCEs) and CCE corresponds to plurality of resource element group. Resource allocation of the PHICH is included in the MIB and the UE know the resource region of the PHICH to receive the PDCCH],  
     wherein the transceiver [Transceiver-53] and the processor [Processor-51] are further configured to [Fig. 11] transmit uplink data on a physical uplink shared channel (PUSCH) [Section 0045: BS receives uplink data from a UE on an physical uplink shared channel (PUSCH)],
wherein the transceiver and the processor are further configured to [Fig. 11, Section 0078: UE apparatus includes a processor-51 and a transceiver-53] receive at least one CCE in the indicated CCE resources [Figs. 3, 6 (Depicts Resource Regions), Sections 0042, 0051, 0064: CCEs corresponds to a plurality of resource element groups and corresponds to PDCCH. A UE acquire (receive) MIB information, resource region of PHICH, resource allocation information and PDCCH. A UE receives a first resource allocation of a control channel (i.e. CCE) on a first downlink channel],
	wherein the at least one CCE includes a plurality of bits [Section 0042: The CCE provides PDCCH with coding rate based on radio channel and PDCCH format and number of bits which are determined according to number of CCEs and coding rate provided by the CCEs]
wherein at least the plurality of bits are channel coded and have a cyclic redundancy check (CRC) attached [Sections 0042, 0043: CCE provides PDCCH with coding rate based on radio channel and PDCCH format and number of bits which are determined according to number of CCEs and coding rate provided by the CCEs. The BS determines a PDCCH format to be transmitted to the UE, and attaches a cyclic redundancy check (CRC) to control information],
Although Ahn discloses bits as cited above, and the UE can transmit retransmission data (see 0045 and Fig. 4-uplink HARQ) it does not correlate the bits with retransmission.
	However, Shen teaches wherein each of the plurality of bits indicates whether a respective block of data is required to be retransmitted [Sections 0006, 0039, 0061: In general, PUSCH is designed for transmission of user data and re-transmissions. Bits for scheduled UE can use is derived from the lowest CCE index of its DL grant; and repeated ACK/NAK bits need to be transmitted with UL data, they can be transmitted on the assigned PUSCH RBs (resource blocks). The NodeB receive from the UE feedback information repeated N times using the allocated uplink resource relating to when the block of data is decoded incorrectly or correctly by the UE].
	Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have combined the method of Ahn relating to UE receiving on PDCCH CCEs corresponding to resource elements group and CCE provides coding rate channel and number of bits, and receive at least CCE resource allocation, UE transmits uplink data on PUSCH and UE can retransmit data with the teaching of Shen relating to UE can use bits scheduled from CCE resource blocks to retransmit user data on PUSCH using allocated resources. By combining the method/systems, the UE can receive bits for retransmission of data/block of data thereby reducing time for ACK/NACK feedback as suggested by Shen.

As to Claim 2.    Ahn discloses the WTRU [User Equipment-UE] of claim 1, wherein the transceiver and the processor are further configured to [Fig. 11, Section 0078: UE apparatus includes a processor-51 and a transceiver-53] transmit the respective block of data on the PUSCH in response to the received at least one CCE [Figs. 3-4, 6, Sections 0003, 0042, 0045: In general, PDDCH carry DCI which includes uplink and downlink scheduling information. CCEs corresponds to a plurality of resource element groups and corresponds to PDCCH. BS receives uplink data from a UE on PUSCH].

As to Claim 3.    Ahn discloses the WTRU [User Equipment-UE] of claim 2, wherein the plurality of bits are more than two bits [Section 0042: The number of bits are determined according to a correlation between the number of CCEs and the coding rate provided by the CCEs; there are several consecutive CCEs].

As to Claim 4.    Ahn discloses the WTRU [User Equipment-UE] of claim 1, wherein the at least one CCE is received with CCEs associated with physical downlink control channels (PDCCHs) [Fig. 6 (Depicts Resource Regions of PDCCHs (see 0051), Section 0042, 0064: A plurality of PDDCHS transmitted within a control region; and PDCCH is transmitted on an aggregation of one or several consecutive control channel elements (CCEs). A UE receives a first resource allocation of a control channel (i.e. CCE) on a first downlink channel].

As to Claim 5.    Ahn discloses the WTRU [User Equipment-UE] of claim 1, wherein the plurality of bits are rate matched after being channel coded [Fig. 5, Sections 0042: CCE provides PDCCH with coding rate based on radio channel and PDCCH format and number of bits which are determined according to number of CCEs and coding rate provided by the CCEs],

As to Claim 6.    Ahn discloses a method, implemented in a wireless transmit/receive unit (WTRU) [User Equipment-UE] the method comprising [Figs 1, 11, Section 0012: Acquiring a resource allocation of a control channel method carried in a user equipment]:
receiving a master information block (MIB) on a physical broadcast channel (PBCH) [Fig. 11, Section 0005, 0056: MIB/SIB contains information for UE, PBCH carries the MIB. A UE first acquires an MIB on a PBCH],
	the MIB including an indication of control channel element (CCE) resources [Sections 0015, 0042, 0050: Resource allocation of the control channel (i.e. CCE) included in MIB. The PDCCH is transmitted on aggregation of one or several control channel elements (CCEs) and CCE corresponds to plurality of resource element group. Resource allocation of the PHICH is included in the MIB and the UE know the resource region of the PHICH to receive the PDCCH];
	transmitting uplink data on a physical uplink shared channel (PUSCH); and [Section 0045: BS receives uplink data from a UE on an physical uplink shared channel (PUSCH)],
receiving at least one CCE in the indicated CCE resources [Figs. 3, 6 (Depicts Resource Regions), Sections 0042, 0051, 0064: CCEs corresponds to a plurality of resource element groups and corresponds to PDCCH. A UE acquire (receive) MIB information, resource region of PHICH, resource allocation information and PDCCH. A UE receives a first resource allocation of a control channel (i.e. CCE) on a first downlink channel],
	wherein the at least one CCE includes a plurality of bits [Section 0042: The CCE provides PDCCH with coding rate based on radio channel and PDCCH format and number of bits which are determined according to number of CCEs and coding rate provided by the CCEs]
and wherein at least the plurality of bits are channel coded and have a cyclic redundancy check (CRC) attached [Sections 0042, 0043: CCE provides PDCCH with coding rate based on radio channel and PDCCH format and number of bits which are determined according to number of CCEs and coding rate provided by the CCEs. The BS determines a PDCCH format to be transmitted to the UE, and attaches a cyclic redundancy check (CRC) to control information],
Although Ahn discloses bits as cited above, and the UE can transmit retransmission data (see 0045 and Fig. 4-uplink HARQ) it does not correlate the bits with retransmission.
	However, Shen teaches wherein each of the plurality of bits indicates whether a respective block of data is required to be retransmitted [Sections 0006, 0039, 0061: In general, PUSCH is designed for transmission of user data and re-transmissions. Bits for scheduled UE can use is derived from the lowest CCE index of its DL grant; and repeated ACK/NAK bits need to be transmitted with UL data, they can be transmitted on the assigned PUSCH RBs (resource blocks). The NodeB receive from the UE feedback information repeated N times using the allocated uplink resource relating to when the block of data is decoded incorrectly or correctly by the UE].
	Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have combined the method of Ahn relating to UE receiving on PDCCH CCEs corresponding to resource elements group and CCE provides coding rate channel and number of bits, and receive at least CCE resource allocation, UE transmits uplink data on PUSCH and UE can retransmit data with the teaching of Shen relating to UE can use bits scheduled from CCE resource blocks to retransmit user data on PUSCH using allocated resources. By combining the method/systems, the UE can receive bits for retransmission of data/block of data thereby reducing time for ACK/NACK feedback as suggested by Shen.

As to Claim 7.    The method of claim 1, further comprising transmitting the respective block of data on the PUSCH in response to the received at least one CCE [See Claim 2 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 8.    The method of claim 7, wherein the plurality of bits are more than two bits [See Claim 3 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 9.    The method of claim 6, wherein the receiving the at least one CCE further comprises receiving the at least one CCE with CCEs associated with physical downlink control channels (PDCCHs) [See Claim 4 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 10.    The method of claim 6, wherein the plurality of bits are rate matched after being channel coded [See Claim 5 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 11.    Ahn discloses a base station comprising: a transceiver; and a processor [Fig. 1, Section 0034, 0035, 0079: A wireless system at least one base station (BS)-11 reference to as base transceiver system. In the downlink, a transmitter as a part of the BS. The present invention implemented with hardware, software, or combination thereof implemented with one of a processor]:
wherein the transceiver and the processor are configured to [Fig. 1, Sections 0034-0035, 0079] transmit [BS transmit MIB-S210] a master information block (MIB) on a physical broadcast channel (PBCH) [Fig. 8, Section 0005, 0056: MIB/SIB contains information for UE, PBCH carries the MIB. A UE first acquires an MIB on a PBCH],
 	wherein the MIB includes an indication of control channel element (CCE) resources [Sections 0015, 0042, 0050: Resource allocation of the control channel (i.e. CCE) included in MIB. The PDCCH is transmitted on aggregation of one or several control channel elements (CCEs) and CCE corresponds to plurality of resource element group. Resource allocation of the PHICH is included in the MIB and the UE know the resource region of the PHICH to receive the PDCCH],  
	wherein the transceiver and the processor are further configured to [Fig. 1, Sections 0034-0035, 0079] receive uplink data on a physical uplink shared channel (PUSCH) [Section 0045: BS receives uplink data from a UE on an physical uplink shared channel (PUSCH)],
wherein the transceiver and the processor are further configured to [Fig. 1, Sections 0034-0035, 0079] transmit at least one CCE in the indicated CCE resources [Figs. 3, 6 (Depicts Resource Regions), Sections 0042, 0051, 0064: CCEs corresponds to a plurality of resource element groups and corresponds to PDCCH. A UE acquire (receive) MIB information, resource region of PHICH, resource allocation information and PDCCH. A UE receives a first resource allocation of a control channel (i.e. CCE) on a first downlink channel],
	wherein the at least one CCE includes a plurality of bits [Section 0042: The CCE provides PDCCH with coding rate based on radio channel and PDCCH format and number of bits which are determined according to number of CCEs and coding rate provided by the CCEs]
 wherein at least the plurality of bits are channel coded and have a cyclic redundancy check (CRC) attached [Sections 0042, 0043: CCE provides PDCCH with coding rate based on radio channel and PDCCH format and number of bits which are determined according to number of CCEs and coding rate provided by the CCEs. The BS determines a PDCCH format to be transmitted to the UE, and attaches a cyclic redundancy check (CRC) to control information],
Although Ahn discloses bits as cited above, and the UE can transmit retransmission data (see 0045 and Fig. 4-uplink HARQ) it does not correlate the bits with retransmission.
	However, Shen teaches wherein each of the plurality of bits indicates whether a respective block of data is required to be retransmitted [Sections 0006, 0039, 0061: In general, PUSCH is designed for transmission of user data and re-transmissions. Bits for scheduled UE can use is derived from the lowest CCE index of its DL grant; and repeated ACK/NAK bits need to be transmitted with UL data, they can be transmitted on the assigned PUSCH RBs (resource blocks). The NodeB receive from the UE feedback information repeated N times using the allocated uplink resource relating to when the block of data is decoded incorrectly or correctly by the UE].
	Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have combined the method of Ahn relating to UE receiving on PDCCH CCEs corresponding to resource elements group and CCE provides coding rate channel and number of bits, and receive at least CCE resource allocation, UE transmits uplink data on PUSCH and UE can retransmit data with the teaching of Shen relating to UE can use bits scheduled from CCE resource blocks to retransmit user data on PUSCH using allocated resources. By combining the method/systems, the UE can receive bits for retransmission of data/block of data thereby reducing time for ACK/NACK feedback as suggested by Shen.

As to Claim 12.    The base station of claim 11, wherein the transceiver and the processor are further configured to receive the respective block of data on the PUSCH in response to the received at least one CCE [See Claim 2 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 13.    The base station of claim 12, wherein the plurality of bits are more than two bits [See Claim 3 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 14.    The base station of claim 11, wherein the at least one CCE is transmitted with CCEs associated with physical downlink control channels (PDCCHs) [See Claim 4 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 15.    The base station of claim 1, wherein the plurality of bits are rate matched after being channel coded [See Claim 5 because both claims have similar subject matter therefore similar rejection applies herein].

Conclusion
The prior art made of record and not relied upon is Miki et al. US 20110116465 in particular Fig. 12, Sections [0017, 0043, 0060, 0064, 0077, 0081, 0093] is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 12, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477